DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 5/20/21 were considered.

Information Disclosure Statement
	The IDS submitted on 5/20/21 was considered.


Specification
The abstract of the disclosure is objected to because the abstract should only be one paragraph.  The title should be deleted from the abstract page submitted on 8/27/18.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to encompass signals per se.  The claims are directed towards a “tangible processor-readable storage device”.  Paragraph 137 of the specification discuss “non-transitory processor-readable storage device” and states that according to one embodiment a non-transitory processor-readable storage device is a tangible physical device, but does not specifically discuss “tangible processor-readable storage device”.  Thus, the term could broadly, but reasonable be interpreted to encompass signals per se as signals are tangible, can be used to store or represent data, and is processor-readable.  
Applicant can overcome this rejection by changing “tangible” to “non-transitory” to be consistent with what is disclosed in the specification.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ivanov et al (US 2011/0277017).
Claims 1, 11, and 20:
	Ivanov discloses:
one or more hard processors (paragraphs 62 and 65-66; Computing environment has one or more hardware processors); and
one or more non-transitory processor-readable storage device including instructions (paragraph 64-68) for:
accessing a resource hierarchy that includes multiple nodes arranged in levels (paragraphs 32, 33, and Fig 1; Employee based data seen in Figure 1 is arranged as a hierarchical tree) and wherein each of the nodes is associated with a separate resource (paragraphs 32, 33, and Fig 1; Each node in the tree in Figure 1 represents a separate employee.  Employees are human resources).
propagating a permission for the user from a first node to one or more lower nodes arranged below the first node in a resource hierarchy (paragraph 48; Update after dynamic evaluation).
enabling the user to interact with each resource associated with the first node and the one or more of the lower nodes based on the propagated permission (paragraphs 35-37 and 48 and Fig 1; A manager could update some of his own information, such as address, and edit some of his employees’ data (i.e. title), which are lower in the hierarchy than him).

Claims 2 and 12:
	Ivanov further discloses preventing propagation of the permission to at least one of the lower nodes (paragraph 47; Permission does not automatically change with change in position of the user in the hierarchical tree).

Claims 3 and 13:
	Ivanov further discloses wherein associating different data with each of the resources (paragraphs 32, 33, and Fig 1; Each node in the tree in Figure 1 represents a separate employee and have separate data associated with them.  Employees are human resources).

Claims 4 and 14:
	Ivanov further discloses receiving computer executable instructions defining a role behavior with respect to a process based on a data condition (paragraphs 35, 39-40, and 52; Data driven mechanism for role-based security in a RBAC environment where permissions related to the data accessed by a role are resolved at runtime.  Further, the limitation could also read on how ACL’s define what roles can edit data attributes).

Claims 6 and 16:
Ivanov further discloses wherein the role behavior includes a permission (paragraphs 35, 39, 43, and 50; ACL’s define permission of how data are to be accessed by various roles.  Control expressions could also be used for role based access control objects for use in role based security as discussed in paragraph 50.  Both these things set permissions for a role’s behavior).

Claims 8 and 18:
	Ivanov further discloses preventing propagation of the permission to at least one of the lower nodes of the resource hierarchy (paragraph 47; Permission does not automatically change with change in position of the user in the hierarchical tree).

Claims 9 and 19:
	Ivanov further discloses:
accessing a particular role behavior associated with a particular instance of the process (paragraphs 48 and 49; Select data context and how the data is to be accessed, i.e. edit, view, print, distribute, etc.); and
modifying a membership and a permission associated with the particular role behavior for the particular instance without modifying the particular role behavior for other instances of the process (paragraphs 28, 43, and 48-49; Change role and permission granted by role).

Claim 10:
	Ivanov further discloses providing a second role member user a second type of interaction with an instance of the process based on execution of the computer executable instructions defining the role behavior (paragraphs 28 and 43; Role change).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanov et al (US 2011/0277017).
Claims 7 and 17:
	Ivanov further discloses wherein the permission includes read, update, access, document_download, and document_contribute (paragraph 50; Application function selected could include edit, view, print, distribute, etc.  Note, for example, that to perform the edit function, there must be permission to read, update, access, and document_contribute.  Distribute reads on the document_download permission)
	While Ivanov does not explicitly disclose the all and none permissions, official notice is taken than both these permissions were well known in the art prior to the effective filing date of applicant’s invention.  For example, an administrator having administrator access to a document or resource is the same as the “all” permission while prohibiting anyone not on a specific list from access a document or resource would be the same as giving that document or resource the “none” permission.
	Before the effective filing date of applicant's claimed invention, it would have been obvious one of ordinary skill in the art to include the all and none permission as part of Ivanov’s invention for accessing a resource by an application.  One of ordinary skill in the art would have been motivated to do so as providing administrator access to a resource (i.e. all permission) and restricting access to a resource (i.e. none permission) was a standard way of defining access to one or more resource in a computing environment prior to the effective filing date of applicant’s invention.  It would have also be nothing more than applying a known technique (i.e. resource definition which includes all and none permission) to a known device/method/produce ready for improvement to yield predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).



	Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 5 and 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 6 and 16 respectively of prior U.S. Patent No.11,050,753. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-14, and 16-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 11,050,753 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The aforementioned claims of the present application contain limitations found in the claims of the ‘753 patent.  The only difference is the combination presented for each claim set.  More specifically, the limitations found in the independent claims of the present application are found in dependent claims 4-7 of the ‘753 patent while the limitations found in the independent claims of the ‘753 patent are found in the dependent claims of the present application.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495